 

Exhibit 10.17

 

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR EXECUTIVES

 

(As Restated Effective January 1, 2008)

 

 

 

  

TABLE OF CONTENTS

 

        Page              

ARTICLE I

Definition of Terms

    1.1   Act   1 1.2   Administrator   1 1.3   Adoption Agreement   1 1.4  
Affiliate   1 1.5   Beneficiary   2 1.6   Benefit Commencement Date   2 1.7  
Board   2 1.8   Change in Control   2 1.9   Code   2 1.10   Compensation   2
1.11   Deferral Account or Deferral Accounts   2 1.11(a)   Employee Deferral
Account   2 1.11(b)   Employer Deferral Account   2 1.11(c)   Predecessor Plan
Account   3 1.12   Deferral Benefit   3 1.13   Deferred Compensation Election  
3 1.14   Deferral Contributions   3 1.15   Effective Date   3 1.16   Eligible
Employee   3 1.17   Employee   4 1.18   Employer   4 1.19   Fund   4 1.20  
Participant   4 1.21   Plan   4 1.22   Plan Sponsor   4 1.23   Plan Year   4
1.24   Rabbi Trust   4 1.25   Restated Plan   4 1.26   Separation from Service  
4 1.27   Termination of Employment   5 1.28   Trustee   5 1.29   Valuation Date
  5 1.30   VBA Plan   5               ARTICLE II         Eligibility and
Participation     2.1   Eligibility   5 2.2   Notice and Election Regarding
Active Participation   5 2.3   Deferred Compensation Election   6 2.4  
Automatic Cancellation of Deferred Compensation Election         upon Receipt of
Hardship Withdrawal   8

 

 

 

 

2.5   Cancellation of Election upon Occurrence of Disability   9 2.6   Length of
Participation   9 2.7   Termination of Active Participation   9              
ARTICLE III         Determination of Deferral Benefits     3.1   Deferral
Benefit   9 3.2   Deferral Account   10 3.3   Contributions by Participants   10
3.4   Employer Contribution Allocations   10 3.5   Subtractions from Deferral
Account   11 3.6   Crediting of Deemed Earnings to Deferral Account   11 3.7  
Expenses Charged to Accounts   12 3.8   Equitable Adjustment in Case of Error
Omission   12 3.9   Statement of Benefits   12               ARTICLE IV        
Vesting     4.1   Vesting in Employee Deferral Account and Predecessor Plan
Account   12 4.2   Vesting in Employer Non-Elective Deferral Account   12 4.3  
Vesting in Employer Matching Deferral Account   12 4.4   Forfeiture of Benefits
  12 4.5   No Restoration of Forfeited Benefits   14               ARTICLE V    
    Beneficiary Designation and Death Benefit     5.1   Death after Benefit
Commencement   14 5.2   Death before Benefit Commencement   14 5.3   Beneficiary
Designation   14               ARTICLE VI         Retirement Dates     6.1  
Normal Retirement Date   15 6.2   Delayed Retirement Date   15 6.3   Early
Retirement Date   15 6.4   Disability Retirement Date   15 6.5   Use of
Retirement Date Definitions   15               ARTICLE VII         Time and Form
of Payment     7.1   Time of Payment of Deferral Benefit   16 7.2   Form of
Payment of Deferral Benefit   16 7.3   Permissible Changes to Benefit
Commencement Date and/or         Form of Payment   16

 

ii

 

 

7.4   Transition Election Changes   17 7.5   Lump Sum Payments and Periodic
Installments   17 7.6   Permissible Cash-Out by Lump Sum Payment   17 7.7  
Benefit Determination and Payment Procedure   18 7.8   Payments to Minors and
Incompetents   19 7.9   Distribution of Benefit When Distributee Cannot Be
Located   19 7.10   Claims Procedure   19               ARTICLE VIII        
Withdrawals     8.1   Hardship Withdrawals   24 8.2   No Other Withdrawals
Permitted   24               ARTICLE VII         Funding     9.1   Funding   25
9.2   Use of Rabbi Trust Permitted   25 9.3   Fund Divisions   25 9.4  
Participant Investment Directions   25               ARTICLE IX         Plan
Administrator     10.1   Appointment of Plan Administrator   26 10.2   Plan
Sponsor as Plan Administrator   26 10.3   Procedures if a Committee   26 10.4  
Action by Majority Vote if a Committee   26 10.5   Appointment of Successors  
26 10.6   Duties and Responsibilities of Plan Administrator   26 10.7   Power
and Authority   27 10.8   Availability of Records   27 10.9   No Action with
Respect to Own Benefit   27               ARTICLE Xi         Amendment and
Termination of Plan     11.1   Amendment or Termination of the Plan   27 11.2  
Effect of Employer Merger, Consolidation or Liquidation   28              
ARTICLE XII         Participation by Additional Employers     12.1   Adoption by
Additional Employers   28 12.2   Termination Events with Respect to Employers
Other Than the Plan Sponsor   28

 

iii

 

  



    ARTICLE XII         Miscellaneous     13.1   Nonassignability   29 13.2  
Right to Require Information and Reliance Thereon   29 13.3   Notices and
Elections   29 13.4   Delegation of Authority   29 13.5   Service of Process  
29 13.6   Governing Law   30 13.7   Binding Effect   30 13.8   Severability   30
13.9   No Effect on Employment Agreement   30 13.10   Gender and Number   30
13.11   Titles and Captions   30 13.12   Construction   30 13.13   Nonqualified
Deferred Compensation Plan Omnibus Provision   30 13.14   Distributions in the
Event of Income Inclusion   31

 

iv

 

 

VIRGINIA BANKERS ASSOCIATION
MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
(As Restated Effective January 1, 2008)

 

An Employer desiring to adopt the Plan should complete the necessary information
in the Adoption Agreement. The Virginia Bankers Association cannot guarantee
that any Plan adopted by an Employer will be deemed to satisfy, or will actually
satisfy, the requirements of the Internal Revenue Code or ERISA applicable to
non-qualified "top-hat" deferred compensation plans. Employers considering the
use of the Plan must recognize that neither the Virginia Bankers Association nor
its employees or representatives can give any legal advice as to the
acceptability or application of the Plan in any particular situation, and that
Employers should consult their own attorney for such advice. The establishment,
operation, and the related tax consequences of the adoption and maintenance of a
non-qualified "top-hat" deferred compensation plan are the responsibilities of
the Employer and its own legal counsel.

 

Any plan restatement using the form of this Model Non-Qualified Deferred
Compensation Plan affects amounts that were deferred or that became vested on or
after January 1, 2005. The terms of this document are effective January 1, 2008.
The plan has operated in good faith compliance with the requirements of Code
Section 409A between January 1, 2005 and December 31, 2007. Unless otherwise
elected by the Employer in Option 3(b)(2)(C), all amounts deferred and vested
prior to January 1, 2005 remain subject to the terms of the plan document as
effective December 31, 2004.

 

The form of this Model Non-Qualified Deferred Compensation Plan has been
designed to be an unfunded, deferred compensation plan for a select group of
management or highly compensated employees as described in Sections 201(2),
301(a)(3) and 401(a)(1) of the Act. The Plan is also intended to satisfy the
requirements of Section 409A of the Code and the guidance issued thereunder and
all provisions of the Plan shall be interpreted in a manner to satisfy such
requirements.

 

ARTICLE I

Definition of Terms

 

The following words and terms as used in this Plan shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

 

1.1           “Act”: The Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, or the corresponding sections of any
subsequent legislation which replaces it, and, to the extent not inconsistent
therewith, the regulations issued thereunder.

 

1.2           "Administrator": The Plan Administrator named and serving in
accordance with ARTICLE X hereof, and any successor or additional Administrator
appointed and serving in accordance herewith, all as selected in Option 2(b) of
the Adoption Agreement or as appointed, resigned or removed by separate
instrument attached thereto.

 

1.3           "Adoption Agreement": The adoption agreement, and any amendment
thereto, which sets forth certain elections and representations of the Employer
and by execution of which the Employer adopts the Plan.

 

1.4           “Affiliate”: The Employer and each of the following business
entities or other organizations (whether or not incorporated) which during the
relevant period is treated (but only for the portion of the period so treated
and for the purpose and to the extent required to be so treated) together with
the Employer as a single employer pursuant to the following sections of the Code
(as modified where applicable by Section 415(h) of the Code):

 



 

 

 

(i)          Any corporation which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) which includes the
Employer,

 

(ii)         Any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with the Employer,

 

1.5           “Beneficiary”: The person or persons designated by a Participant
or otherwise entitled pursuant to ARTICLE VII to receive benefits under the Plan
attributable to such Participant after the death of such Participant.

 

1.6           "Benefit Commencement Date": The date or dates designated or
provided for in Option 8 of the Adoption Agreement. If earlier than any Benefit
Commencement Date designated or elected, a Participant’s Benefit Commencement
Date shall be the date such Participant is determined to be Disabled as that
term is defined in subparagraph 6.4(b).

 

1.7           “Board”: The present and any succeeding Board of Directors of the
Plan Sponsor, unless such term is used with respect to a particular Employer and
its Employees or Participants, in which event it shall mean the present and any
succeeding Board of Directors of that Employer.

 

1.8           “Change in Control”: A change in the ownership of the Plan Sponsor
as defined in Treasury Regulation Section 1.409A-3(i)(5) or its successor or as
otherwise defined as a special provision in the Option 3(b)(2)(C) of the
Adoption Agreement.

 

1.9           “Code”: The Internal Revenue Code of 1986, as the same may be
amended from time to time, or the corresponding section of any subsequent
Internal Revenue Code, and, to the extent not inconsistent therewith,
regulations issued thereunder.

 

1.10         "Compensation": A Participant's (i) annual base salary as more
specifically designated by the Employer in Option 4(a) of the Adoption Agreement
(referred to as "Salary") and (ii) bonuses and incentive pay as more
specifically designated by the Employer in Option 4(a) of the Adoption Agreement
(collectively referred to as "Bonus") including that portion of such
compensation which is electively deferred under this Plan or any other plan of
the Corporation such as a 401(k) plan for such Plan Year or reduced pursuant to
a salary reduction election permitted under Section 125 of the Code, but
excluding any such compensation deferred from a prior period, expense
reimbursement and allowances and benefits not normally paid in cash to the
Participant.

 

1.11         “Deferral Account” or “Deferral Accounts”: The unfunded,
bookkeeping account(s) maintained on the books of the Employer for a Participant
which reflects his interest in amounts attributable to Deferral Contributions
under the Plan made by or on behalf of the Participant and the earnings
attributable thereto consisting of the following:

 

1.11(a)    “Employee Deferral Account”: The account or accounts of a Participant
under the Plan attributable to his Employee Deferral Contributions to the Plan
and the earnings attributable thereto. A separate subdivision of each account
shall be maintained for each Plan Year.

 

1.11(b)    “Employer Deferral Account”: The account or accounts of a Participant
under the Plan attributable to Employer Non-Elective Contributions and Employer
Matching Contributions made by the Employer on the Participant’s behalf
consisting of his Employer Non-Elective Deferral Account and his Employer
Matching Deferral Account as follows:

 



2

 

 

(i)          “Employer Non-Elective Deferral Account”: The Participant’s account
in the Fund attributable to the Employer Non-Elective Deferral Contributions
made pursuant to Option 5 of the Adoption Agreement and Paragraph 3.4 of the
Plan on his behalf and the earnings attributable thereto. If applicable, a
subdivision of the Employer Non-Elective Deferral Account shall be maintained to
reflect the Employer Contributions and the earnings attributable thereto until
such time as the account becomes fully vested.

 

(ii)         “Employer Matching Deferral Account”: The Participant’s account in
the Fund attributable to the Employer Matching Deferral Contributions made
pursuant to Option 5 of the Adoption Agreement and Paragraph 3.4 of the Plan on
his behalf and the earnings attributable thereto. If applicable, a subdivision
of the Employer Matching Deferral Account shall be maintained to reflect the
Employer Contributions and the earnings attributable thereto until such time as
the account becomes fully vested.

 

1.11(c)    "Predecessor Plan Account": The account or accounts of a Participant
attributable to any elective or non-elective deferral of remuneration by or on
behalf of the Participant under any "top-hat" deferred compensation plan
previously maintained by the Employer that is merged into or transferred to the
Plan.

 

1.11(d)    Each Deferral Account shall be divided into subdivisions reflecting
deferral amounts and the earnings attributable thereto for each separate Plan
Year.

 

1.11(e)    For purposes of this restatement of the Plan, unless elected by the
Plan Sponsor in Option 3(b)(2)(C) of the Adoption Agreement, Deferral Accounts
do not include accounts under the Plan attributable to amounts deferred and
vested before January 1, 2005. Such accounts are considered grandfathered and
are subject to the rules of Plan as in effective December 31, 2004.

 

1.12         “Deferral Benefit”: The sum of the vested balances of Participant’s
Deferral Accounts under the Plan as of the most recent Valuation Date (or as
otherwise provided herein).

 

1.13         “Deferred Compensation Election”: The election made by the
Participant pursuant to paragraph 2.3 of the Plan.

 

1.14         “Deferral Contributions”: That portion of a Participant’s
Compensation which is deferred under the Plan and/or the non-elective deferrals
of remuneration made by the Employer under the Plan on the Participant’s behalf.

 

1.15         "Effective Date":

 

1.15(a)     The "Effective Date of the Plan" with respect to each Employer shall
be that date or dates specified in Option 3(a) (or in Option 1(f), in the case
of an adopting Employer) of the Adoption Agreement.

 

1.15(b)     The "Effective Date of the Restatement of the Plan" with respect to
each Employer shall be that date or dates specified in Option 3(b) of the
Adoption Agreement.

 

1.16         "Eligible Employee": Any Employee included within the definition of
Eligible Employee as specified in Option 4(b) of the Adoption Agreement;
provided, however, in order to be an Eligible Employee the Employee must be in
the "highly compensated group". The term "highly compensated group" means a
select group of management or highly compensated employees as described and used
in Sections 201(2), 301(a)(3), 401(a)(1) of the Act.

 



3

 

 

1.17         “Employee”: Any individual employed in the service of the Employer
as a common law employee of the Employer.

 

1.18         “Employer”: The Plan Sponsor and those Employers all Affiliates,
named in Option 1(f) of the Adoption Agreement adopting the Plan, collectively,
unless the context indicates otherwise.

 

1.19         “Fund”:

 

1.19(a)    If a trust fund is established and maintained for the Plan, that
trust fund, which shall consist of the Fund divisions described in paragraph
9.3. Notwithstanding the foregoing, any reference to the Fund is intended only
for purposes of providing a measurement of benefits and account balances under
the Plan and is not intended to segregate assets or identify assets that may or
must be used to satisfy benefit liabilities under the Plan.

 

1.19(b)    If a trust fund is not established and maintained for the Plan
pursuant to a Trust Agreement, that separate bookkeeping account maintained by
the Plan Sponsor to make deemed investments of contributions to the Plan, which
shall consist of the Fund divisions described in paragraph 9.3.

 

1.20         “Participant”: An Eligible Employee or other person qualified to
participate in the Plan for so long as he is considered a Participant as
provided in ARTICLE II hereof.

 

1.21         "Plan": This Agreement, including the Appendices hereto, as
contained herein or duly amended all as adopted by the Employer through the
Adoption Agreement.

 

1.22         "Plan Sponsor": The Employer named in Option 1(a) of the Adoption
Agreement.

 

1.23         "Plan Year": The twelve consecutive month period commencing upon
the first day of January of each year provided, however in the event that this
is a Restated Plan which was maintained previously on the basis of a different
Plan Year, the prior Plan Year and short Plan Year needed to effect the Plan
Year change shall be as set forth in Option 4(c) of the Adoption Agreement.

 

1.24         “Rabbi Trust”: A trust fund described in paragraph 9.2 and
established or maintained for the Plan.

 

1.25         "Restated Plan": The Plan, if it is indicated in Option 3(b) of the
Adoption Agreement that the Plan is adopted as an amendment or restatement of a
"top-hat" deferred compensation plan previously maintained by the Employer.

 

1.26         “Separation from Service”: The death, retirement or other
Termination of Employment with the Employer and Affiliates (whether or not the
Affiliate is an adopting Employer) for reasons other than Disability as defined
in subparagraph 6.4(b). For purposes hereof the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave or other bona fide leave of absence if the period of leave does not exceed
six (6) months, so long as the individual’s right to reemployment is provided
either by statute or by contract. If the period exceeds six (6) months and the
individual’s right to reemployment is not provided by contract or statute, then
the employment relationship is deemed to terminate on the first date immediately
following such six-month period.

 



4

 

 

1.27      “Termination of Employment”: Facts and circumstances indicating a date
beyond which the Employer does not intend for the Employee to provide more than
insignificant services for the Employer (regardless of whether provided as an
Employee or as an independent contractor) and Affiliates (whether or not the
Affiliate is a participating Employer). For purposes hereof, whether any
services are more than insignificant will be determined in accordance with the
provisions of Section 409A of the Code. With respect to a Participant who
provides services for the Employer both as an Employee and a member of the
Board, to the extent permitted in Section 409A of the Code, services as a member
of the Board shall not be taken into account in determining whether a
Participant has experienced a Separation from Service under this Plan.

 

1.28      “Trustee”: The person(s) serving from time to time as trustee of the
Fund pursuant to any Rabbi Trust.

 

1.29      "Valuation Date": Each business day (based on the days the underlying
investment funds are valued and transactions are effectuated in the applicable
financial markets) of the Plan Year (which Valuation Date is sometimes referred
to as a “daily” Valuation Date), or such other dates as the Administrator may
designate from time to time.

 

1.30      "VBA Plan": The Virginia Bankers Association Master Defined
Contribution Plan and Trust.

 

ARTICLE II

Eligibility and Participation

 

2.1        Eligibility. Each Eligible Employee shall be eligible to participate
in the Plan effective as provided for in Option 4(d) of the Adoption Agreement.

 

2.2        Notice and Election Regarding Active Participation.

 

2.2(a)    The Administrator shall give notice of eligibility to each Eligible
Employee who is anticipated to be eligible to make Deferral Contributions to the
Plan within a reasonable period of time prior to the effective date of
eligibility for coverage as described in paragraph 2.1.

 

2.2(b)    With respect to the Plan Year in which the Effective Date or the
effective date of coverage as described in Option 4(d) of the Adoption Agreement
occurs (“first year of eligibility”), in order to make Employee Deferral
Contributions with respect to such Plan Year, an Eligible Employee who is a
newly Eligible Employee must file a Deferred Compensation Election with the
Administrator within 30 days of such Effective Date or effective date of
coverage. The Deferred Compensation Election shall be effective to defer
Compensation for services performed in pay periods after the pay period in which
it is filed. For this purpose:

 



(i)              Compensation based on a performance period (such as an annual
bonus) is deemed earned ratably throughout the period for which earned.

 



(ii)            An Eligible Employee’s first year of eligibility is the year in
which he first becomes eligible to participate in any account balance type
deferred compensation plan within the meanings of Section 409A of the Code
maintained by the Employer or any Affiliate.

 



(iii)            If all amounts owed the Eligible Employee from all account
balance plans maintained by the Plan Sponsor and its Affiliates subject to
Section 409A of the Code have been paid to the Eligible Employee and if the
Eligible Employee has become ineligible to accrue further benefits, then if he
thereafter becomes an Eligible Employee, the year in which he again becomes an
Eligible Employee may be treated as his first year of eligibility.

 



5

 

 



(iv)         If a Participant is not an Eligible Employee for at least
twenty-four (24) consecutive months, then if he thereafter becomes an Eligible
Employee, the year in which he again becomes an Eligible Employee may be treated
as his first year of eligibility.

 

2.2(c)    With respect to Plan Years beginning on or after the first year of
eligibility as described in subparagraph 2.2(b), in order to make Employee
Deferral Contributions of Salary with respect to such a Plan Year, an Eligible
Employee must file a Deferred Compensation Election with the Administrator prior
the annual filing deadline established by the Administrator, which deadline must
be in the calendar year immediately preceding the year in which the Salary
relates. The Deferred Compensation Election for Salary shall be effective as of
the first day of the Plan Year in which the services that give rise to the
Salary to be deferred are rendered.

 

2.2(d)    With respect to Plan Years beginning on or after the first year of
eligibility as described in subparagraph 2.2(b), in order to make Employee
Deferral Contributions of Bonus with respect to the Plan Year , an Eligible
Employee must file a Deferred Compensation Election with the Administrator prior
to the annual filing deadline established by the Administrator, which deadline
must be in the calendar year or, if different and permitted by the Administrator
(as evidenced by the applicable Deferred Contribution Election form) where the
Bonus is earned on the basis of the Plan Sponsor’s fiscal year, the Plan
Sponsor’s fiscal year immediately preceding the applicable year in which the
period to which the Bonus relates commences.

 

2.2(e)    Notwithstanding subparagraph 2.2(d), if elected in Option 4(e) of the
Adoption Agreement, the Administrator may permit a Deferred Contribution
Election relating to a Bonus which is Performance-Based Compensation (within the
meaning of Code Section 409A(a)(4)(B)(iii)) based on services performed over a
period of at least twelve (12) consecutive months to be made prior to the annual
filing deadline established by the Administrator, which deadline must be not
later than six (6) months prior to the end of the period for which the Bonus is
earned so long as the Eligible Employee has been continuously employed by the
Employer from the later of the date the performance criteria are established or
the performance period begins through the date of the election. For this
purpose, performance-based compensation must be based on pre-established
organizational or individual performance criteria for which the outcome is
substantially uncertain at the time of establishment, that are established in
writing no later than ninety (90) days after the beginning of the period of
service to which the Bonus and performance relate and that are not substantially
certain to be met at the time the criteria are established as more specifically
defined in Treas. Reg. 1.409A-1(e).

 

2.3         Deferred Compensation Election.

 

2.3(a)     Subject to the restrictions and conditions hereinafter provided, an
Eligible Employee shall be entitled to elect to defer, as an Employee Deferral
Contribution with respect to a Plan Year, an amount of his Compensation which is
specified by and in accordance with his direction in his Deferred Compensation
Election for such Plan Year. Any such election must be filed with the
Administrator at the time required under paragraph 2.2.

 

2.3(b)     Deferred Compensation Elections shall be subject to the following
rules:

 

(i)               A separate Deferred Compensation Election must be filed for
each Plan Year;



 

(ii)             Each Deferred Compensation Election must specify the following:

 



6

 

 



(A)             The amount or percentage of the Employee Deferral Contribution
for the applicable period;

 



(B)             The Compensation from which the Employee Deferral Contribution
shall be withheld, if appropriate;

 



(C)             If Option 8(a)(2) of the Adoption Agreement is selected, the
Benefit Commencement Date, which date (I) may be one of the dates permitted in
Option 8(a)(2) of the Adoption Agreement, and (II) shall be irrevocable;

 



(D)             If Option 8(b)(2) of the Adoption Agreement is selected, the
form of payment and if periodic installments are elected, the duration and
frequency of the installments which (I) shall be the same for all Employee
Deferral Contributions made and Deferral Benefits payable with respect to a Plan
Year, and (II) shall be irrevocable;

 



(E)             If permitted in Option 8(a)(2)(A)(vi), whether the Benefit
Commencement Date to be applicable to the Deferral Account related to the Plan
Year shall be upon a Change in Control, if a Change in Control occurs prior to
the Benefit Commencement Date otherwise elected;

 



(F)             The Plan Year to which it relates; and

 



(G)             Such other information as the Administrator may require.

 



(iii)        A Participant shall have no unilateral right to change or terminate
his Deferred Contribution Election for a year once the election filing deadline
has passed.

 



(iv)        The Benefit Commencement Date and form of payment election made in
the Deferred Compensation Election for any Plan Year shall apply to each
subdivision of the Employer Deferral Account for the same Plan Year.

 

2.3(c)     Each Employee Deferral Contribution is intended to be an elective
salary reduction amount which shall be deducted from a Participant's
Compensation otherwise payable to him for a Plan Year by way of Salary or Bonus.
Unless otherwise approved by the Administrator:

 

(i)        Employee Deferral Contribution of Salary shall be withheld from
annual salary on a pro rata basis throughout the Plan Year (or remainder of the
Plan Year, in the case of an Employee who first becomes a Participant during the
Plan Year as of a date other than the first day of the Plan Year, in the case of
the Plan Year which contains the Effective Date of the Plan which is a date
other than the first day of a Plan Year) to which the Employee Deferral
Contributions of Salary relate; and

 



(ii)        Unless otherwise specifically stated in the Deferred Compensation
Election filed by the Participant, Employee Deferral Contributions of Bonus
shall be withheld on a first dollar basis from the Bonus before any part is paid
to the Participant. However, the Deferred Compensation Election filed by the
Participant may, if permitted by the Administrator, provide that the Employee
Deferral Contribution of Bonus be withheld after a threshold level of Bonus has
been paid to the Participant in cash.

 



7

 

 

2.3(d)     Notwithstanding any provision of the Plan to the contrary, if the
Employer has indicated in Option 3(c) of the Adoption Agreement that this Plan
is intended to be paired with a qualified deferred compensation plan indicated
in Option 3(c) of the Adoption Agreement, then the Employee Deferral
Contribution and the associated Employer Matching Contribution for a Plan Year
of a Participant who is also a participant in such qualified plan shall be
transferred to the qualified deferred compensation plan by the Employer no later
than March 15 following the Plan Year, subject to the following provisions:

 



(i)        The election to participate in a paired arrangement must be made in
the Deferred Compensation Election for the Plan Year and shall be irrevocable.

 



(ii)        The amount of the Employee Deferral Contribution transferred shall
not exceed the lesser of the limit with respect to elective deferrals under
Section 402(g)(1)(A), (B) and (C) imposed on the qualified deferred compensation
plan or amount of the elective deferral permitted after applicable of the actual
deferral percentage limitation or any other applicable limitation in such
qualified plan.

 



(iii)        The amount of the Employer Matching Deferral Contribution
transferred shall not exceed the lesser of the limit with respect to elective
deferrals under Section 402(g)(1)(A), (B) and (C) imposed on the qualified
deferred compensation plan or the amount of the matching contributions permitted
after applicable of the actual contribution percentage limitation or any other
applicable limitation in such qualified plan.

 

2.3(e) Employment taxes required to be withheld on an Employee Deferral shall be
withheld from Compensation that is not being deferred in a manner determined by
the Employer. However, if necessary the Administrator may reduce the Employee
Deferral Contribution as needed to comply with applicable employment tax
withholding requirements.

 

2.4           Automatic Cancellation of Deferred Compensation Election upon
Receipt of Hardship Withdrawal.

 

2.4(a)     A Participant’s Deferred Compensation Election in effect at the time
of an unforeseen emergency withdrawal from the Plan shall be cancelled (rather
than postponed or delayed) prospectively so that no further deferrals from his
Salary or Bonus shall be made during the remainder of the Plan Year in which the
withdrawal occurred.

 

2.4(b)     A Participant’s Deferred Compensation Election in effect at the time
of a 401(k) hardship withdrawal shall be cancelled (rather than postponed or
delayed) prospectively so that no further deferrals from his Salary or Bonus
shall be made during the remainder of the Plan Year in which the withdrawal
occurred. Any Deferred Compensation Election for the succeeding Plan Year shall
not be effective until the 401(k) required cancellation period ends.

 

2.4(c)     The Participant whose Deferred Compensation Election is cancelled
pursuant to this paragraph must file a new Deferral Election in order to
commence or recommence making deferrals under the Plan from his Salary or
Bonuses.

 

2.4(d)     For purposes hereof, the following terms have the following meanings:



 

(i)              A “401(k) hardship withdrawal” is a hardship withdrawal from
the any 401(k) Plan which requires a suspension of employee contributions and
elective deferrals as a result of receipt of the hardship withdrawal in order to
satisfy the regulations under Code Section 401(k).

 



8

 

 



(ii)            The “401(k) required cancellation period” means a six month
period (or other stated period in the applicable 401(k) plan) during which
employee contributions and elective deferrals must be suspended as a result of
receipt of a 401(k) hardship withdrawal in order to satisfy the regulations
under Code Section 401(k).

 



(iii)            A “401(k) Plan” means the any other deferred compensation plan
intended to meet the requirements of Code Section 401(k) and maintained by the
Employer or any other business entity or other organization (whether or not
incorporated) which during the relevant period is treated (but only for the
portion of the period so treated and for the purpose and to the extent required
to be so treated) as a single employer with the Employer or any affiliate under
Code Section 414(b), (c), (m) or (o).

 

2.5          Cancellation of Election upon Occurrence of Disability.

 

2.5(a)     If elected in Option 4(f) of the Adoption Agreement, a Participant’s
Deferred Compensation Election in effect at the time of the commencement of a
Disability as defined in this paragraph shall be cancelled (rather than
postponed or delayed) prospectively so that no further deferrals from his Salary
or Bonus shall be made during the remainder of the Plan Year provided such
cancellation occurs by the later of the end of the Participant’s taxable year or
the fifteenth (15th) day of the third (3rd) month following the date the
Participant incurs the Disability.

 

2.5(b)     For purposes hereof, Disability shall mean any medically determinable
physical or mental impairment which results in the Participant’s inability to
perform the duties of his position or any substantially similar position and can
be expected to result in death or to last for a continuous period of not less
than six (6) months. The determination of disability shall be made by the
Administrator, on the advice of one or more physicians appointed and approved by
the Employer, and the Administrator shall have the right to require further
medical examinations from time to time to determine whether there has been any
change in the Participant's physical condition.

 

2.6           Length of Participation. Each Eligible Employee shall
automatically become a Participant in the Plan upon his timely filing a Deferred
Compensation Election or other election to participate and remain a Participant
as long as he is entitled to future benefits under the terms of the Plan.

 

2.7           Termination of Active Participation. Subject to compliance with
Section 409A of the Code and paragraphs 2.4 or 2.5, a Participant who is an
active Participant for an applicable contribution election period (that is, the
calendar year generally or the period for which Bonuses are determined, as
applicable) shall cease to be an active Participant for the applicable year or
period, as the case may be, if and when he ceases to be an Eligible Employee
during the applicable year or period, in which case he may not again become an
active Participant until a subsequent calendar year or period for which Bonuses
are determined, as applicable. A leave of absence (whether paid or unpaid) which
does not result in a Separation from Service shall not be considered cessation
of status as an Eligible Employee for this purpose.

 

ARTICLE III

Determination of Deferral Benefits

 

3.1           Deferral Benefit. For purposes hereof, a Participant’s Deferral
Benefit shall be the sum of the vested balances in his Employee Deferral Account
and, if applicable, his Employer Deferral Account and his Predecessor Plan
Account at the time in question.

 



9

 

 

3.2           Deferral Account.

 

3.2(a)     The Employer shall establish and maintain on its books Deferral
Accounts (and appropriate subdivisions thereof) for each Participant to reflect
the Participant’s benefits under the Plan.

 

3.2(b)     The balance in the Employee Deferral Account of a Participant shall
consist of his Employee Deferral Contributions made to the Plan pursuant to
paragraph 3.3, subtractions pursuant to paragraph 3.5, and deemed earnings or
losses thereon determined pursuant to paragraph 3.6.

 

3.2(c)     The balance in the Employer Non-Elective Deferral Account of a
Participant shall consist of Employer Non-Elective Contributions, if any, made
to the Plan on the Participant’s behalf pursuant to paragraph 3.4, subtractions
pursuant to paragraph 3.5, and deemed earnings or losses thereon determined
pursuant to paragraph 3.6.

 

3.2(d)     The balance in the Employer Matching Deferral Account of a
Participant shall consist of Employer Matching Contributions, if any, made to
the Plan on the Participant’s behalf pursuant to paragraph 3.4, subtractions
pursuant to paragraph 3.5, and deemed earnings or losses thereon determined
pursuant to paragraph 3.6.

 

3.2(e)     The balance in the Predecessor Plan Account of a Participant shall
consist of balances transferred to the Plan on the Participant’s behalf,
subtractions pursuant to paragraph 3.5, and deemed earnings or losses thereon
determined pursuant to paragraph 3.6.

 

3.2(f)     Unless otherwise elected in Option 3(b)(2)(C) of the Adoption
Agreement, the Employer shall segregate the Deferral Accounts of its
Participants attributable to contributions that are vested as of December 31,
2004 from the Deferral Accounts of its Participants attributable contributions
that are not vested as of December 31, 2004 and contributions made on and after
January 1, 2005. The terms of the Plan in effect on and after January 1, 2005
shall only apply to contributions not vested as of December 31, 2004 and to
contributions made on and after January 1, 2005.

 

3.3        Contributions by Participants.

 

3.3(a)     An active Participant shall elect to make Employee Deferral
Contributions from his Compensation equal to that portion of his Compensation as
is permitted to be contributed and as is specified by him in his Deferred
Compensation Election.

 

3.3(b)     Each Employee Deferral Contribution is intended to be an elective
salary reduction contribution which shall be withheld from a Participant’s
Compensation otherwise payable to him for the applicable contribution election
period.

 

3.3(c)     Employee Deferral Contributions made by a Participant shall be
credited to his Employee Deferral Account as of the date an amount equal to each
Employee Deferral Contribution is credited on the accounting records of the Plan
as directed by the Administrator, which date shall be no later than the end of
the calendar month following the month the Compensation from which such
contribution is deducted would otherwise have been paid to him and may be as
soon as the date as of which the amount is otherwise payable to the Participant.

 

3.4         Employer Contribution Allocations.

 

3.4(a)     If elected in Option 5(a)(2) of the Adoption Agreement, the Employer
Non-Elective Deferral Contributions for each Plan Year shall be allocated to the
Employer Non-Elective Deferral Accounts of Participants described in Option
5(a)(2) of the Adoption Agreement in the manner and as of the date set forth in
Option 5(a)(2) of the Adoption Agreement.

 



10

 

 

3.4(b)     If elected in Option 5(a)(3) of the Adoption Agreement, the Employer
Matching Deferral Contributions for each Plan Year shall be allocated to the
Employer Matching Deferral Accounts of Participants described in Option 5(a)(3)
of the Adoption Agreement in the manner and as of the date set forth in Option
5(a)(3) of the Adoption Agreement.

 

3.4(c)     Notwithstanding anything to the contrary herein, each Deferral
Contribution of the Employer is not intended to be an actual contribution by the
Employer, but rather is only a bookkeeping amount credited for benefit
determination purposes under the Plan.

 

3.4(d)     The Employer may from time to time make a discretionary contribution
to the Plan on behalf of one or a group of Participants. At the time the
contribution is made the Employer will specify how such amounts are allocated
among the Participants accounts and the timing of such allocation.

 

3.4(e)     Employment taxes required to be withheld on an Employer Deferral
Contributions shall be withheld from Compensation that is not being deferred in
a manner determined by the Employer. However, if necessary the Administrator may
reduce the Employer Deferral Contribution as needed to comply with applicable
employment tax withholding requirements.

 

3.5           Subtractions from Deferral Account. All distributions (including
any withheld income or other taxes) and withdrawals shall be subtracted from a
Participant’s Deferral Account and the applicable subdivision thereof when made.
All Plan and Fund administrative expenses charged to a Participant’s Deferral
Account shall be subtracted as directed by the Administrator.

 

3.6           Crediting of Deemed Earnings to Deferral Account.

 

3.6(a)     As of each Valuation Date, there shall be credited to each
Participant’s Deferral Account an amount representing deemed earnings or loss on
the “valuation balance” of each such account in accordance with procedures
adopted for the Plan by the Administrator from time to time.

 

3.6(b)     Such deemed earnings or loss shall be determined as follows:

 



(i)               For periods during which a Fund is maintained and Plan
benefits may be paid therefrom because the Plan Sponsor or any other Employer is
not insolvent, such earnings or loss shall be based on the net investment rate
of return or loss of the Fund division(s) in which the Participant’s Deferral
Benefit under the Plan is considered invested for the period, determined
separately for each Fund division and the portion of the Participant’s Deferred
Benefit considered invested in each such Fund division, based on the
Participant’s applicable or deemed investment directions pursuant to paragraph
9.4. The net investment rate of return or loss means earnings or loss (including
valuation changes and charges for expenses) for the period of the Fund compared
to the aggregate valuation balances sharing in those earnings or loss.

 



(ii)             For periods during which the Fund is not maintained or Plan
benefits may not be paid therefrom because the Plan Sponsor or any other
Employer is insolvent, such earnings or loss shall be based on an annual rate
determined for each Plan Year and equal to the 1 year U.S. Treasury Rate as of
the December 31 immediately preceding the Plan Year.

 



11

 

 

3.6(c)     Notwithstanding the other provisions of this ARTICLE III, whenever
the Plan accounting is based on daily Valuation Dates, the valuation adjustments
to Participants’ accounts shall be effected on such basis and subject to such
rules and procedures as the Administrator may determine to reflect daily
accounting.

 

3.7           Expenses Charged to Accounts. Notwithstanding any other provision
of the Plan to the contrary, expenses incurred in the administration of the Plan
and the Rabbi Trust may be charged to Deferral Accounts on either a pro rata
basis or a per capita basis, and/or may be charged to the Deferral Account of
the affected Participant(s) and Beneficiary(ies) (which term is intended to
include any alternate payee(s)) on a usage basis (rather than to all Deferral
Accounts), as directed by the Administrator. Without limiting the foregoing,
some or all of the reasonable expenses attendant to the determinations needed
with respect to and making of withdrawals, the calculation of benefits payable
under different Plan distribution options and the distribution of Plan benefits
may be charged directly to the Deferral Account of the affected Participant and
Beneficiary, and different rules (i.e., pro rata, per capita, or direct charge
to Deferral Accounts) may apply to different groupings of Participants and
Beneficiaries.

 

3.8           Equitable Adjustment in Case of Error or Omission. Where an error
or omission is discovered in the Deferral Account of a Participant, the
Administrator shall be authorized to make such equitable adjustment as the
Administrator deems appropriate.

 

3.9           Statement of Benefits. Within a reasonable time after the end of
each calendar quarter and at the date a Participant’s Deferral Benefit or Death
Benefit becomes payable under the Plan, the Administrator shall provide to each
Participant (or, if deceased, to his Beneficiary) a statement of the benefit
under the Plan.

 

ARTICLE IV

Vesting

 

4.1           Vesting in Employee Deferral Account and Predecessor Plan Account.
A Participant's rights to the balance in his Employee Deferral Account and,
unless provided otherwise in Option 3(b)(2)(C) of the Adoption Agreement, in his
Predecessor Plan Account shall be fully vested and nonforfeitable at all times,
and his Separation from Service shall not diminish the amount payable to the
Participant or his Beneficiary.

 

4.2           Vesting in Employer Non-Elective Deferral Account. A Participant
shall have a vested interest in a percentage of his Employer Non-Elective
Deferral Account determined in accordance with the vesting provisions selected
by the Employer in Option 6(a)(1) of the Adoption Agreement.

 

4.3           Vesting in Employer Matching Deferral Account. A Participant shall
have a vested interest in a percentage of his Employer Matching Deferral Account
determined in accordance with the vesting provisions selected by the Employer in
Option 6(a)(2) of the Adoption Agreement.

 

4.4          Forfeiture of Benefits.

 

4.4(a)      Notwithstanding any contrary provision hereof, the Employer Deferral
Account of a Participant shall be forfeited upon the occurrence of any the
following events (as defined in subparagraph 4.4(b)):

 



(i)               The Participant's termination of employment with the Employer
for "cause";

 

12

 

 



(ii)             The Participant's entering into "competition", or his making an
"unauthorized disclosure of confidential information", after his termination of
or retirement from employment of the Employer, in which case all payments to or
with respect to the Participant shall cease and all payments made to the
Participant or his Beneficiary under the Plan since the occurrence of such event
of forfeiture shall be returned to the Employer (provided however, forfeiture
shall not occur upon a Participant's entering into competition following a
Change in Control); or

 



(iii)             The discovery after the Participant's termination of or
retirement from employment of the Employer or death, of "cause" for his
termination or of his "unauthorized disclosure of confidential information"
prior to his termination, retirement or death before termination or retirement,
in which case all payments under the Plan to or with respect to the Participant
shall cease and all payments previously made to the Participant or his
Beneficiary under the Plan shall be returned to the Employer.

 

All determinations hereunder shall be made by the Administrator.

 

4.4(b) For purposes of this paragraph:

 



(i)          "Cause" means the willful gross misconduct of the Participant which
is materially injurious to the Employer or any Affiliate, including but not
limited to the Participant's knowingly or intentionally providing the Employer
with materially false reports concerning the Participant's business interests or
employment-related activities, making materially false representations relied on
by the Employer in furnishing information to shareholders and the Securities
Exchange Commission, willfully concealing unauthorized material conflicts of
interest in the discharge of duties owed by the Participant to the Employer,
willfully causing a serious violation by the Employer of state or federal laws,
theft or misappropriation the assets of the Employer, or conviction of a felony
(excluding traffic violations and similar misdemeanors).

 



(ii)        "Competition" means engaging by the Participant, without the written
consent of the Board or a person authorized thereby, in a business as a more
than one percent (1%) stockholder, an officer, a director, an employee, a
partner, an agent, a consultant, or any other individual or representative
capacity (unless the Participant's duties, responsibilities, and activities,
including supervisory activities, for or on behalf of such business, are not
related in any way to such "competitive activity") if it involves:

 



(A)              Engaging in, or entering into services or providing advice
pertaining to, any line of business that the Employer or any Affiliate actively
conducts or develops in competition with the Employer or any Affiliate in the
same geographic area (generally, within a one hundred (100) mile radius of the
Employer's principal place of business) as such line of business is then
conducted, or

 



(B)              Employing or soliciting for employment any employees of the
Employer or any Affiliate.

 



(iii)        "Unauthorized disclosure of confidential information" means the
disclosure by the Participant, without the written consent of the Board or a
person authorized thereby, to any person other than as required by law or court
order, or other than to an authorized employee of the Employer or an Affiliate,
or to a person to whom disclosure is necessary or appropriate in connection with
the performance by the Participant of his duties as an employee or director of
the Employer or an Affiliate (including, but not limited to, disclosure to the
Employer's or an Affiliate's outside counsel, accountants or bankers of
financial data properly requested by such persons and approved by an authorized
officer of the Employer), any confidential information of the Employer or any
Affiliate with respect to any of the products, services, customers, suppliers,
marketing techniques, methods or future plans of the Employer or any Affiliate;
provided, however, that:

 



13

 

 



(A)              Confidential information shall not include any information
known generally to the public (other than as a result of unauthorized disclosure
by the Participant) or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that conducted by the Employer or any Affiliate; and

 



(B)              The Participant shall be allowed to disclose confidential
information to his attorney solely for the purpose of ascertaining whether such
information is confidential within the intent of the Plan, but only so long as
the Participant both discloses to his attorney the provisions of this paragraph
and agrees not to waive the attorney client privilege with respect thereto.

 

4.5          No Restoration of Forfeited Benefits. There shall be no restoration
of forfeited benefits.

 

ARTICLE V

Beneficiary Designation and Death Benefit

 

5.1          Death after Benefit Commencement. Upon the death of a Participant
after his benefit becomes payable in periodic installments, the amounts of any
periodic installments remaining unpaid shall be paid to his Beneficiary over the
remaining term certain for such installments.

 

5.2          Death before Benefit Commencement. If a Participant dies before his
vested Deferral Benefit has begun to be paid to him, his vested Deferral Benefit
under the Plan shall be paid to his Beneficiary at the time and in the manner
described in ARTICLE VII.

 

5.3          Beneficiary Designation.

 

5.3(a)      Each Participant shall be entitled to designate a Beneficiary
hereunder by filing a designation in writing with the Administrator on the form
provided for such purpose. Any Beneficiary designation made hereunder shall be
effective only if signed and dated by the Participant and delivered to the
Administrator prior to the time of the Participant's death. Any Beneficiary
designation hereunder shall remain effective until changed or revoked hereunder.

 

5.3(b)      Any Beneficiary designation may include multiple, contingent or
successive Beneficiaries and may specify the proportionate distribution to each
Beneficiary.

 

5.3(c)      A Beneficiary designation may be changed by the Participant at any
time, or from time to time, by filing a new designation in writing with the
Administrator.

 

5.3(d)      If a Participant dies without having designated a Beneficiary, or if
the Beneficiary so designated has predeceased the Participant or cannot be
located by the Administrator, then the Participant's spouse or, if none, the
executor or the administrator of his estate shall be deemed to be his
Beneficiary.

 



14

 

 

5.3(e)      If a Beneficiary of the Participant shall survive the Participant
but shall die before the Participant's entire benefit under the Plan has been
distributed, then, absent any other provision by the Participant, the unpaid
balance thereof shall be distributed to the such other beneficiary named by the
deceased Beneficiary to receive his interest or, if none, to the estate of the
deceased Beneficiary. If multiple beneficiaries are designated, absent any other
provision by the Participant, those named or the survivor of them shall share
equally in any amounts payable hereunder.

 

ARTICLE VI
Retirement Dates

 

6.1           Normal Retirement Date. The Normal Retirement Date of a
Participant as designated by the Employer in Option 7(a) of the Adoption
Agreement.

 

6.2           Delayed Retirement Date. A Participant who continues in the active
employment of the Employer beyond his Normal Retirement Date shall continue to
participate in the Plan, and his Delayed Retirement Date shall be the first day
of the calendar month coinciding with or next following the date of his
Termination of Employment with the Employer.

 

6.3           Early Retirement Date. If elected in Option 7(b) of the Adoption
Agreement, a Participant who has satisfied the age and service requirements
selected by the Employer in Option 7(b) of the Adoption Agreement, may retire
from the employment of the Employer prior to his Normal Retirement Date and his
Early Retirement Date shall be the first day of the calendar month coinciding
with or next following the date of such retirement.

 

6.4           Disability Retirement Date.

 

6.4(a)      If elected in Option 7(c) of the Adoption Agreement, a Participant
who, while an Eligible Employee, is totally and permanently disabled, as
hereinafter determined, and who has satisfied the age and service requirements
selected by the Employer in Option 7(c) of the Adoption Agreement, may retire
from the employment of the Employer prior to his Normal Retirement Date and his
Disability Retirement Date shall be the first day of the calendar month
coinciding with or next following the date as of which he is determined to be
totally and permanently disabled.

 

6.4(b)      A Participant shall be totally and permanently disabled upon the
Participant’s inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months. The determination of total and permanent
disability shall be made by the Administrator, on the advice of one or more
physicians appointed and approved by the Employer, and the Administrator shall
have the right to require further medical examinations from time to time to
determine whether there has been any change in the Participant's physical
condition. A Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration.

 

6.5           Use of Retirement Date Definitions. Retirement Date definitions,
other than Normal Retirement Date are set forth in the Plan for the sole purpose
of defining Participants entitled to share in Employer Contributions if elected
in Option 5(a)(2)(B) or 5(a)(3)(B) of the Adoption Agreement.

15

 

 

ARTICLE VII

Time and Form of Payment

 

7.1           Time of Payment of Deferral Benefit.

 

7.1(a)      A Participant's Deferral Benefit, if any, shall become payable to
the Participant, if then alive, on his Benefit Commencement Date.

 

7.1(b)      In the event of the Participant's death before his Benefit
Commencement Date, the Participant's Deferral Benefit shall become payable to
the Beneficiary on the first day of the calendar quarter following the date of
the Participant's death.

 

7.1(c)      If Option 8(a)(1) of the Adoption Agreement is selected, the Benefit
Commencement date shall be the first day of the calendar quarter next following
the date selected in Option 8(a)(1) of the Adoption Agreement.

 

7.1(d)      If Option 8(a)(2) of the Adoption Agreement is selected, the
Participant may select the Benefit Commencement Date within the guidelines set
forth in Option 8(a)(2) of the Adoption Agreement. The Benefit Commencement Date
for any subdivision of the Employer Deferral Account related to a Plan Year
shall be the same as that provided for or elected under the Plan for the
subdivision of a Participant’s Employee Deferral Account related to the same
Plan Year.

 

7.2           Form of Payment of Deferral Benefit.

 

7.2(a)      If Option 8(b)(1) of the Adoption Agreement is selected, a
Participant shall be paid the Deferral Benefit, if any, to which he is entitled,
commencing at the applicable time provided in paragraph 7.1, in the form
selected by the Employer in Option 8(b)(1) of the Adoption Agreement and, if
applicable, over a period selected by the Employer in Option 8(b)(1) of the
Adoption Agreement.

 

7.2(b)      If Option 8(b)(2) of the Adoption Agreement is selected, a
Participant shall be paid the Deferral Benefit, if any, to which he is entitled,
commencing at the applicable time provided in paragraph 7.1, in the form
selected by the Participant within the guidelines set forth in Option 8(b)(2) of
the Adoption Agreement.

 

7.2(c)      If Option 8(c)(1) of the Adoption Agreement is selected, in the
event of the Participant's death before his Benefit Commencement Date, the
Beneficiary shall be paid the Deferral Benefit, if any, to which he is entitled,
commencing at the applicable time provided in paragraph 7.1, in the form
selected by the Employer in Option 8(c)(1) of the Adoption Agreement and, if
applicable, over a period selected by the Employer in Option 8(c)(1) of the
Adoption Agreement.

 

7.2(d)      If Option 8(c)(2) of the Adoption Agreement is selected, in the
event of the Participant's death before his Benefit Commencement Date, the
Beneficiary shall be paid the Deferral Benefit, if any, to which he is entitled,
commencing at the applicable time provided in paragraph 7.1, in the form
selected by the Participant within the guidelines set forth in Option 8(c)(2) of
the Adoption Agreement.

 

7.3           Permissible Changes to Benefit Commencement Date and/or Form of
Payment. Any election of a Benefit Commencement Date applicable to a subdivision
of a Deferral Account or a form of payment applicable to a subdivision of a
Deferral Account may be changed only if the election to change: (a) is not
effective until at least twelve (12) months after the date filed, (b) delays the
Benefit Commencement Date for at least 5 years, and (c) is filed at least twelve
(12) months before benefits would otherwise commence. For purposes of changes to
the time or form of payment, in the event a Participant elects to receive
payment of his benefit in periodic installments, the installment payment as a
whole will be treated as a single payment.

 



16

 

 

7.4           Transition Election Changes. If permitted by the Plan Sponsor in
Option 11 of the Adoption Agreement, prior to December 31, 2007, a Participant
who made a Deferral Election for the Plan Year 2005, 2006 and/or 2007 may elect
a new Benefit Commencement Date and/or a different form of payment applicable to
a subdivision of his Deferral Account related to any or all of such Plan Years
in accordance with the following provisions:

 

7.4(a)     No such change may accelerate payments into the 2007 Plan Year that
were not otherwise scheduled to be made during such year.

 

7.4(b)     No such change may delay payment into a later Plan Year that were
otherwise scheduled to be paid during the 2007 Plan Year.

 

7.4(c)     A separate change election may be made for the subdivision of his
Deferral Account related to each of the Plan Years or one change election shall
be applicable to the subdivisions of his Deferral Account related to all three
Plan Years, as selected by the Plan Sponsor in Option 11(a)(2).

 

7.4(d)     The Benefit Commencement Date and the form of payment that may be
elected shall be one that is permitted under the provisions of this restatement
of the Plan.

 

7.4(e)     If a Participant does not file an election to change the Benefit
Commencement Date and/or the form of payment, then the provisions of the
original deferral election shall govern the time and form of payment, subject to
clause (i) of subparagraph 7.6(c).

 

7.5           Lump Sum Payments and Periodic Installments.

 

7.5(a)      If a lump sum payment is permitted under the Plan, the amount of a
lump sum payment to or with respect to a Participant shall be determined by
reference to the Deferral Benefit as of the last Valuation Date (or other time
of valuation hereunder) immediately preceding the date of payment.

 

7.5(b)     If periodic installment payments are permitted under the Plan, the
amount of each periodic installment payment shall be the lesser of:

 



(i)               The quotient obtained by dividing (A) the amount of such
Participant’s vested Deferral Account held in the applicable subdivision,
determined as though a lump sum payment were being made as of the last Valuation
Date of the calendar quarter preceding the date of payment of such installment,
by (B) the number of installment payments then remaining to be made; or

 



(ii)             The amount of such vested Deferral Benefit at such time.

 

7.5(c)      In the event that a Participant who has begun to receive periodic
installment payments again becomes an Employee of the Employer, his periodic
installments shall continue regardless of his return to employment with the
Employer.

 

7.6           Permissible Cash-Out by Lump Sum Payment. Notwithstanding the time
and form of benefit payment provisions of paragraphs 7.1 and 7.2, a
Participant’s vested Deferral Benefit may be cashed-out in a lump sum payment in
an amount equal to the vested balance in the Participant’s Deferral Accounts if
(i) the payment will constitute a payout of the Participant’s entire interest in
this Plan and all similar arrangements that would constitute a nonqualified
deferred compensation plan under Treasury Regulation 1.409A-1(c); (ii) the
payment is made on or before the later of December 31 of the calendar year in
which the Participant’s Separation from Service occurs, or the fifteenth (15th)
day of the third (3rd) month following the Participant’s Separation from
Service; and (iii) the payment of the entire vested Deferral Benefit is not over
the limit set forth in Code Section 402(g) applicable to the Plan Year in which
the cash-out occurs.

 



17

 

 

7.7           Benefit Determination and Payment Procedure.

 

7.7(a)     The Administrator shall make all determinations concerning
eligibility for benefits under the Plan, the time or terms of payment, and the
form or manner of payment to the Participant or the Participant’s Beneficiary,
in the event of the death of the Participant. The Administrator shall promptly
notify the Employer and, where payments are to be made from a Rabbi Trust, the
trustee thereof of each such determination that benefit payments are due and
provide to the Employer and, where applicable, such trustee all other
information necessary to allow the Employer or such trustee, as the case may be,
to carry out said determination, whereupon the Employer or such trustee, as the
case may be, shall pay such benefits in accordance with the Administrator’s
determination.

 

7.7(b)     Benefit payments shall normally be made from the Fund to such
payee(s), in such amounts, at such times and in such manner as the Administrator
shall from time to time direct; provided, however, that the Employer may advance
any payment due subject to a right of reimbursement from the Fund. The payor may
reserve such reasonable amount as it shall deem necessary, based upon
information provided by the Administrator upon which the payor may rely, to pay
any income or other taxes attributable to the payment or required to be withheld
from the payment. If any payment is returned unclaimed, the payor shall notify
the Administrator and shall dispose of the payment as the Administrator shall
direct.

 

7.7(c)     Notwithstanding the foregoing provisions of this paragraph:

 



(i)          Payment to a Participant shall be delayed as required by Section
409A of the Code in the case of a Participant who, with respect to the Employer,
is a “specified employee” of a corporation any stock of which is publicly traded
on an established securities market or otherwise as provided in Section
409A(2)(B)(i) of the Code. For this purpose, specified employees shall be
identified on the date and the identification shall be effective as provided in
Option 4(g)(1) of the Adoption Agreement. The delayed payment requirement will
be applied as provide in Option 4(g)(2).

 



(ii)          Payment may be delayed for a reasonable period in the event the
payment is not administratively practical due to events beyond the recipient’s
control such as where the recipient is not competent to receive the benefit
payment, there is a dispute as to amount due or the proper recipient of such
benefit payment, additional time is needed to calculate the payment, or the
payment would jeopardize the solvency of the Employer.

 



(iii)         Payment shall be delayed in the following circumstances:

 



(A)              Where the Administrator reasonably anticipates that a delay in
payment is necessary to comply with Federal securities laws or other applicable
laws; or

 

 



18

 

 



(B)              Where the Administrator reasonably determines that a delay is
permissible for other events or conditions under applicable published guidance
of the Internal Revenue Service for Section 409A of the Code;

 

provided that any payment delayed by operation of this clause (iii) will be made
at the earliest date at which the Administrator reasonably anticipates that the
payment will not be limited or will cease to be so delayed.

 

7.7(d)     Notwithstanding any other provision of the Plan, the Administrator
shall delay any benefit payment (including any withdrawal pursuant to ARTICLE
VIII) if in the Administrator’s judgment the payment would not be deductible
under Section 162(m) of the Code and the delay will permit the deductibility of
the payment, in which case the delayed payment shall be made as soon as it is
possible to do so within the deduction limits of Section 162(m) of the Code but
in no event later then the end of the Plan Sponsor’s fiscal year in which the
Employer or the Administrator reasonably anticipates, or should reasonable
anticipate, that the payment would be deductible or, any earlier time required
under Section 409A of the Code.

 

7.7(e)     The Employer or Trustee may deduct from payments under the Plan any
federal, state or local withholding or other taxes or charges that it is
required to deduct under applicable law.

 

7.8           Payments to Minors and Incompetents. If a Participant or
Beneficiary entitled to receive any benefits hereunder is a minor or is adjudged
to be legally incapable of giving valid receipt and discharge for such benefits,
or is deemed so by the Administrator, benefits will be paid to such person as
the Administrator may designate for the benefit of such Participant or
Beneficiary. Such payments shall be considered a payment to such Participant or
Beneficiary and shall, to the extent made, be deemed a complete discharge of any
liability for such payments under the Plan.

 

7.9           Distribution of Benefit When Distributee Cannot Be Located. The
Administrator shall make all reasonable attempts to determine the whereabouts of
a Participant entitled to benefits under the Plan, including the mailing by
certified mail of a notice to the last known address shown on the Employer’s or
the Administrator’s records. If the Administrator is unable to locate such a
Participant entitled to benefits hereunder, the Employer will issue a payment in
the appropriate amount and in the name of the Participant, and the Employer will
retain such benefit payment on behalf of the Participant, subject to any
applicable statute of escheats.

 

7.10         Claims Procedure.

 

7.10(a)    A Participant or Beneficiary (the “claimant”) shall have the right to
request any benefit under the Plan by filing a written claim for any such
benefit with the Administrator on a form provided or approved by the
Administrator for such purpose. The Administrator (or a claims fiduciary
appointed by the Administrator) shall give such claim due consideration and
shall either approve or deny it in whole or in part. The following procedure
shall apply:

 



(i)               The Administrator (or a claims fiduciary appointed by the
Administrator) may schedule and hold a hearing.

 



(ii)             If the claim is not a Disability Benefit Claim, within ninety
(90) days following receipt of such claim by the Administrator, notice of any
approval or denial thereof, in whole or in part, shall be delivered to the
claimant or his duly authorized representative or such notice of denial shall be
sent by mail (postage prepaid) to the claimant or his duly authorized
representative at the address shown on the claim form or such individual’s last
known address. The aforesaid ninety (90) day response period may be extended to
one hundred eighty (180) days after receipt of the claimant’s claim if special
circumstances exist and if written notice of the extension to one hundred eighty
(180) days indicating the special circumstances involved and the date by which a
decision is expected to be made is furnished to the claimant or his duly
authorized representative within ninety (90) days after receipt of the
claimant’s claim.

 



19

 

 



(iii)        If the claim is a Disability Benefit Claim, within forty-five (45)
days following receipt of such claim by the Administrator, notice of any
approval or denial thereof, in whole or in part, shall be delivered to the
claimant or his duly authorized representative or such notice of denial shall be
sent by mail to the claimant or his duly authorized representative at the
address shown on the claim form or such individual’s last known address. The
aforesaid forty-five (45) day response period may be extended to seventy-five
(75) days after receipt of the claimant’s claim if it is determined that such an
extension is necessary due to matters beyond the control of the Plan and if
written notice of the extension to seventy-five (75) days indicating the
circumstances involved and the date by which a decision is expected to be made
is furnished to the claimant or his duly authorized representative within
forty-five (45) days after receipt of the claimant’s claim. Thereafter, the
aforesaid seventy-five (75) day response period may be extended to one hundred
five (105) days after receipt of the claimant’s claim if it is determined that
such an extension is necessary due to matters beyond the control of the Plan and
if written notice of the extension to one hundred five (105) days indicating the
circumstances involved and the date by which a decision is expected to be made
is furnished to the claimant or his duly authorized representative within
seventy-five (75) days after receipt of the claimant’s claim. In the event of
any such extension, the notice of extension shall specifically explain, to the
extent applicable, the standards on which entitlement to a benefit is based, the
unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall be afforded
at least forty-five (45) days within which to provide any specified information
which is to be provided by the claimant.

 

(iv)        Any notice of denial shall be written in a manner calculated to be
understood by the claimant and shall:

 

(A)         Set forth a specific reason or reasons for the denial,

 

(B)         Make reference to the specific provisions of the Plan document or
other relevant documents, records or information on which the denial is based,

 

(C)         Describe any additional material or information necessary for the
claimant to perfect the claim and explain why such material or information is
necessary,

 

(D)         Explain the Plan’s claim review procedures, including the time
limits applicable to such procedures (which are generally contained in
subparagraph 7.10(b)), and provide a statement of the claimant’s right to bring
a civil action in state or federal court under Section 502(a) of the Act
following an adverse determination on review of the claim denial,

 

(E)         In the case of a Disability Benefit Claim, if an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either provide the specific rule, guideline, protocol or
other similar criterion, or provide a statement that such a rule, guideline,
protocol or other similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the claimant or his duly authorized
representative upon request in writing, and

 



20

 

 

(F)         In the case of a Disability Benefit Claim, if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either provide an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or provide a statement that such explanation
will be provided free of charge upon request in writing.

 

7.10(b)   A Participant or Beneficiary whose claim filed pursuant to
subparagraph 7.10(a) has been denied, in whole or in part, may, within sixty
(60) days (or one hundred eighty (180) days in the case of a Disability Benefit
Claim) following receipt of notice of such denial, make written application to
the Administrator for a review of such claim, which application shall be filed
with the Administrator. For purposes of such review, the following procedure
shall apply:

 

(i)          The Administrator (or a claims fiduciary appointed by the
Administrator) may schedule and hold a hearing.

 

(ii)         The claimant or his duly authorized representative shall be
provided the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits.

 

(iii)        The claimant or his duly authorized representative shall be
provided, upon request in writing and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to such claim
and may submit to the Administrator written comments, documents, records, and
other information relating to such claim.

 

(iv)        The Administrator (or a claims fiduciary appointed by the
Administrator) shall make a full and fair review of any denial of a claim for
benefits, which shall include:

 

(A)         Taking into account all comments, documents, records, and other
information submitted by the claimant or his duly authorized representative
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination, and

 

(B)         In the case of a Disability Benefit Claim:

 

(I)         Providing for a review that does not afford deference to the initial
claim denial and that is conducted by an appropriate named fiduciary of the Plan
who is neither the individual who made the claim denial that is the subject of
the review, nor the subordinate of such individual,

 

(II)        In making its decision on a review of any claim denial that is based
in whole or in part on a medical judgment, including determinations with regard
to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consulting with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment,

 



21

 

 

(III)       Providing to the claimant or his authorized representative, either
upon request in writing and free of charge or automatically, the identification
of medical or vocational experts whose advice was obtained on behalf of the Plan
in connection with the claim denial that is the subject of the review, without
regard to whether the advice was relied upon in making the benefit
determination, and

 

(IV)        Ensuring that the health care professional engaged for purposes of a
consultation under clause (iv)(B)(II) of this subparagraph shall be an
individual who is neither an individual who was consulted in connection with the
claim denial that is the subject of the review, nor the subordinate of any such
individual.

 

(v)         If the claim is not a Disability Benefit Claim, the decision on
review shall be issued promptly, but no later than sixty (60) days after receipt
by the Administrator of the claimant’s request for review, or one hundred twenty
(120) days after such receipt if a hearing is to be held or if other special
circumstances exist and if written notice of the extension to one hundred twenty
(120) days indicating the special circumstances involved and the date by which a
decision is expected to be made on review is furnished to the claimant or his
duly authorized representative within sixty (60) days after the receipt of the
claimant’s request for a review.

 

(vi)        If the claim is a Disability Benefit Claim, the decision on review
shall be issued promptly, but no later than forty-five (45) days after receipt
by the Administrator of the claimant’s request for review, or ninety (90) days
after such receipt if a hearing is to be held or if other special circumstances
exist and if written notice of the extension to ninety (90) days indicating the
special circumstances involved and the date by which a decision is expected to
be made on review is furnished to the claimant or his duly authorized
representative within forty-five (45) days after the receipt of the claimant’s
request for a review.

 

(vii)       The decision on review shall be in writing, shall be delivered or
mailed by the Administrator to the claimant or his duly authorized
representative in the manner prescribed in subparagraph 7.10(a) for notices of
approval or denial of claims, shall be written in a manner calculated to be
understood by the claimant and shall in the case of an adverse determination:

 

(A)         Include the specific reason or reasons for the adverse
determination,

 

(B)         Make reference to the specific provisions of the Plan on which the
adverse determination is based,

 

(C)         Include a statement that the claimant is entitled to receive, upon
request in writing and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits,

 

(D)         Include a statement of the claimant’s right to bring a civil action
in state or federal court under Section 502(a) of the Act following the adverse
determination on review,

 

(E)         In the case of a Disability Benefit Claim, if an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either provide the specific rule, guideline, protocol or
other similar criterion, or provide a statement that such a rule, guideline,
protocol or other similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the claimant or his duly authorized
representative upon request in writing,

 



22

 

 

(F)         In the case of a Disability Benefit Claim, if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either provide an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or provide a statement that such explanation
will be provided free of charge upon request in writing, and

 

(G)         In the case of a Disability Benefit Claim, provide the following
statement (if applicable and appropriate): “You and your plan may have other
voluntary alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency.”

 

The Administrator’s decision made in good faith shall be final.

 

7.10(c)    The period of time within which a benefit determination initially or
on review is required to be made shall begin at the time the claim or request
for review is filed in accordance with the procedures of the Plan, without
regard to whether all the information necessary to make a benefit determination
accompanies the filing. In the event that a period of time is extended as
permitted pursuant to this paragraph due to the failure of a claimant or his
duly authorized representative to submit information necessary to decide a claim
or review, the period for making the benefit determination shall be tolled from
the date on which the notification of the extension is sent to the claimant or
his duly authorized representative until the date on which the claimant or his
duly authorized representative responds to the request for additional
information.

 

7.10(d)    For purposes of the Plan’s claims procedure:

 

(i)          A “Disability Benefit Claim” is a claim for a Plan benefit whose
availability is conditioned on a determination of disability and where the
Plan’s claim’s adjudicator must make a determination of disability in order to
decide the claim. A claim is not a Disability Benefit Claim where the
determination of disability is made by a party (other than the Plan’s claim’s
adjudicator or other fiduciary) outside the Plan for purposes other than making
a benefit determination under the Plan (such as a determination of disability by
the Social Security Administration or under the Employer’s long term disability
plan).

 

(ii)         A document, record, or other information shall be considered
“relevant” to a claimant’s claim if such document, record, or other information
(A) was relied upon in making the benefit determination, (B) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination, (C) demonstrates compliance with the
administrative processes and safeguards required in making the benefit
determination, or (D) in the case of a Disability Benefit Claim, constitutes a
statement of policy or guidance with respect to the Plan concerning the denied
treatment option or benefit for the claimant’s diagnosis, without regard to
whether such advice or statement was relied upon in making the benefit
determination.

 

7.10(e)    The Administrator may establish reasonable procedures for determining
whether a person has been authorized to act on behalf of a claimant.

 



23

 

 

ARTICLE VIII

Withdrawals

 

8.1           Hardship Withdrawals.

 

8.1(a)     If permitted in Option 9 of the Adoption Agreement, in the event of
any Unforeseeable Emergency and upon written request of the Participant (or, if
subsequent to his death, his Beneficiary), the Administrator in its sole
discretion may direct the payment in one lump sum to the Participant or his
Beneficiary of all or any portion of the Participant’s vested Deferral Benefit
which the Administrator determines is necessary to alleviate the financial need
related to the Unforeseeable Emergency. For purposes hereof:

 

(i)          An “Unforeseeable Emergency” means an unforeseeable emergency as
defined in Section 409A of the Code and generally means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Section 152 of the Code, without regard
to Section 152(b)(1), (b)(2), and (d)(1)(B)) thereof); loss of the Participant’s
or the Participant’s Beneficiary’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or Beneficiary.

 

(ii)         The existence of an Unforeseeable Emergency shall be determined by
the Administrator on the basis of the facts and circumstances of each case.

 

(iii)        Distributions because of an Unforeseeable Emergency must be limited
to the amount reasonably necessary to satisfy the need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution), taking in to
account the potential that the need is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s,
to the extent the liquidation of such assets would not cause an Unforeseeable
Emergency, or by cessation of deferrals under the Plan (if the Plan provides for
cancellation of a deferral election upon a payment due to an Unforeseeable
Emergency). The determination of amounts reasonably necessary to satisfy the
need is not required to take into account any additional compensation that, due
to the Unforeseeable Emergency, is available under another nonqualified deferred
compensation plan but has not actually been paid, or that is available, due to
the Unforeseeable Emergency, under another plan that would provide for deferred
compensation except due to the application of the effective date provisions of
Section 409A of the Code.

 

(iv)        Examples of what may be considered an Unforeseeable Emergency
include the imminent foreclosure of or eviction from the Participant’s or
Participant’s Beneficiary’s primary residence, the need to pay for medical
expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication, the need to pay for the funeral expenses of the
Participant’s spouse, Beneficiary, or the Participant’s dependent (as defined in
Section 152 of the Code, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)) thereof).

 

(v)         Except as otherwise provided in clause (iii) of this subparagraph,
the purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies.

 

8.2          No Other Withdrawals Permitted. No withdrawals or other
distributions shall be permitted except as provided in ARTICLE VII or paragraph
8.1.

 



24

 

 

ARTICLE IX

Funding

 

9.1           Funding.

 

9.1(a)     The undertaking to pay benefits hereunder shall be an unfunded
obligation payable solely from the general assets of the Employer and subject to
the claims of the Employer’s creditors. The Deferral Accounts shall be
maintained as book reserve accounts solely for accounting purposes.

 

9.1(b)     Except as provided in the Rabbi Trust established as permitted in
paragraph 9.2, nothing contained in the Plan and no action taken pursuant to the
provisions of the Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Employer and the Participant or his
Beneficiary or any other person. To the extent that any person acquires a right
to receive payments from the Employer under the Plan, such rights shall be no
greater than the right of any unsecured general creditor of the Employer.

 

9.1(c)     Where more than one Employer participates in the Plan, the funding
and payment provisions hereof shall apply separately to each such Employer.

 

9.1(d)     The Plan Sponsor may in its discretion make the payment of any or all
benefits under the Plan in lieu of payment by one or more Employer. Where the
Plan Sponsor makes payments on behalf of other Employers, the Plan Sponsor may
require contributions by participating Employers to the Plan Sponsor at such
times (whether before, at or after the time of payment), in such amounts and or
such basis as it may from time to time determine in order to defray the cost of
benefits and administration of the Plan.

 

9.2           Use of Rabbi Trust Permitted. Notwithstanding any provision herein
to the contrary, the Plan Sponsor may in its sole discretion elect to establish
and fund a Rabbi Trust for the purpose of providing benefits under the Plan.

 

9.3           Fund Divisions.

 

9.3(a)     It is contemplated that the Fund will be considered to be held in
divisions (sometimes referred to as “divisions of the Fund”, “Fund divisions” or
“investments funds” herein) as hereinafter provided, and each Participant’s
Deferral Benefit shall be subdivided to reflect its deemed interest in each Fund
division.

 

9.3(b)     The Administrator shall establish from time to time the Fund
divisions which shall be maintained in the Fund.

 

9.3(c)     If the Plan Sponsor permits investment in a Company Stock Fund, the
availability, restrictions, limitations and special rules relating to such
investment shall be established by the Plan Sponsor from time to time and
communicated to Participants and to the Administrator.

 

9.4           Participant Investment Directions. The Deferral Benefit of a
Participant in the Plan shall be divided or allocated to reflect the amount of
each such Participant’s deemed interest in each Fund division as hereinafter
provided for the purpose of determining the earnings or loss to be credited to
his account, but any such direction shall not give the Participant any right,
title or interest in any specific asset or assets of the Fund.

 



25

 

 

9.4(a)    If and to the extent permitted in Option 10(a) of the Adoption
Agreement, upon becoming a Participant without a contribution investment
direction in force, a Participant may direct that future contributions and
Deferral Account balances shall be invested in the funds available for directed
investment as selected in Option 10(b) of the Adoption Agreement by filing an
“investment direction” with the Administrator in accordance with the procedures
established by the Administrator. The Administrator (or its designee) generally
will process investment directions on a current basis after received, but shall
not be obligated to process any investment directions on a retroactive basis.

 

9.4(b)    If or to the extent a Participant (or if deceased, his Beneficiary)
has no investment direction in effect, his Deferral Accounts shall be invested
in the default fund designated by the Administrator from time to time.

 

9.4(c)    The Administrator may, on a uniform and non-discriminatory basis from
time to time, set or change the advance notice requirement for effecting
investment directions, may limit the number of investment direction changes made
in a Plan Year, may limit investment directions, if any, which can be made by
telephone, electronically or through the internet, may impose blackout periods
for changes, may temporarily or permanently suspend the offering of an
investment fund, and generally may change any of the investment direction
procedures or options from time to time and at any time.

 

ARTICLE X

Plan Administrator

 

10.1         Appointment of Plan Administrator. The Plan Sponsor may appoint one
or more persons to serve as the Plan Administrator (the “Administrator”) for the
purpose of carrying out the duties specifically imposed on the Administrator by
the Plan and the Code. In the event more than one person is appointed, the
persons shall form a committee for the purpose of functioning as the
Administrator of the Plan. The person or committeemen serving as Administrator
shall serve for indefinite terms at the pleasure of the Plan Sponsor, and may,
by thirty (30) days prior written notice to the Plan Sponsor, terminate such
appointment. The Plan Sponsor shall inform the Trustee of any such appointment
or termination, and the Trustee may assume that any person appointed continues
in office until notified of any change.

 

10.2         Plan Sponsor as Plan Administrator. In the event that no
Administrator is appointed or in office pursuant to paragraph 10.1, the Plan
Sponsor shall be the Administrator.

 

10.3         Procedure if a Committee. If the Administrator is a committee, it
shall appoint from its members a Chairman and a Secretary. The Secretary shall
keep records as may be necessary of the acts and resolutions of such committee
and be prepared to furnish reports thereof to the Plan Sponsor and the Trustee.
Except as otherwise provided, all instruments executed on behalf of such
committee may be executed by its Chairman or Secretary, and the Trustee may
assume that such committee, its Chairman or Secretary are the persons who were
last designated as such to them in writing by the Plan Sponsor or its Chairman
or Secretary.

 

10.4         Action by Majority Vote if a Committee. If the Administrator is a
committee, its action in all matters, questions and decisions shall be
determined by a majority vote of its members qualified to act thereon. They may
meet informally or take any action without the necessity of meeting as a group.

 

10.5         Appointment of Successors. Upon the death, resignation or removal
of a person serving as, or on a committee which is, the Administrator, the
Employer may, but need not, appoint a successor.

 

10.6         Duties and Responsibilities of Plan Administrator. The
Administrator shall have the following duties and responsibilities under the
Plan:

 



26

 

 

10.6(a)    The Administrator shall be responsible for the fulfillment of all
relevant reporting and disclosure requirements set forth in the Plan, the Code
and the Act, the distribution thereof to Participants and their Beneficiaries
and the filing thereof with the appropriate governmental officials and agencies.

 

10.6(b)    The Administrator shall maintain and retain necessary records
respecting its administration of the Plan and matters upon which disclosure is
required under the Plan, the Code and the Act.

 

10.6(c)    The Administrator shall make any elections for the Plan required to
be made by it under the Plan, the Code and the Act.

 

10.6(d)    The Administrator is empowered to settle claims against the Plan and
to make such equitable adjustments in a Participant’s or Beneficiary’s rights or
entitlements under the Plan as it deems appropriate in the event an error or
omission is discovered or claimed in the operation or administration of the
Plan.

 

10.6(e)    The Administrator may construe the Plan, correct defects, supply
omissions or reconcile inconsistencies to the extent necessary to effectuate the
Plan and such action shall be conclusive.

 

10.7         Power and Authority.

 

10.7(a)    The Administrator is hereby vested with all the power and authority
necessary in order to carry out its duties and responsibilities in connection
with the administration of the Plan imposed hereunder. For such purpose, the
Administrator shall have the power to adopt rules and regulations consistent
with the terms of the Plan.

 

10.7(b)    The Administrator shall exercise its power and authority in its
discretion. It is intended that a court review of the Administrator's exercise
of its power and authority with respect to matters relating to claims for
benefits by, and to eligibility for participation in and benefits of,
Participants and Beneficiaries shall be made only on an arbitrary and capricious
standard.

 

10.8         Availability of Records. The Employer and the Trustee shall, at the
request of the Administrator, make available necessary records or other
information they possess which may be required by the Administrator in order to
carry out its duties hereunder.

 

10.9         No Action with Respect to Own Benefit. No Administrator who is a
Participant shall take any part as the Administrator in any discretionary action
in connection with his participation as an individual. Such action shall be
taken by the remaining Administrator, if any, or otherwise by the Plan Sponsor.

 



27

 

 

ARTICLE XI

Amendment and Termination of Plan

 

11.1         Amendment or Termination of the Plan.

 

11.1(a)    The Plan may be terminated at any time by the Board, subject to the
restrictions imposed by and consistent with applicable provisions of Section
409A of the Code. The Plan may be amended in whole or in part from time to time
by the Board effective as of any date specified, subject to the restrictions
imposed by and consistent with applicable provisions of Section 409A of the
Code. No amendment or termination shall operate to decrease a Participant’s
vested Deferral Benefit as of the earlier of the date on which the amendment or
termination is approved by the Board or the date on which an instrument of
amendment or termination is signed on behalf of the Plan Sponsor. No amendment
shall increase the Trustee’s duties or obligations or decrease its compensation
unless contained in an amendment of, or document expressly pertaining to, the
Rabbi Trust which includes the Trustee’s written consent or for which the
Trustee’s written consent is separately obtained. Any such termination of or
amendment to the Plan may provide for the acceleration of payment of benefits
under the Plan to one or more Participants or Beneficiaries. Any such
termination of or amendment to the Plan shall be in writing and shall be adopted
pursuant to action by the Board (including pursuant to any standing
authorization for any officer, director or committee to adopt amendments) in
accordance with its applicable procedures, including where applicable by
majority vote or consent in writing.

 

11.1(b)    In addition, and as an alternative, to amendment of the Plan by
action of the Board, but subject to the limitations on amendment contained in
subparagraph 11.1(a), the Administrator shall be and is hereby authorized to
adopt on behalf of the Board and to execute any technical amendment or
amendments to the Plan which in the opinion of counsel for the Plan Sponsor are
required by law and are deemed advisable by the Administrator and to so adopt
and execute any other discretionary amendment or amendments to the Plan which
are deemed advisable by the Administrator so long as any such amendments do not,
in view of the Administrator, materially affect the eligibility, vesting or
benefit accrual or allocation provisions of the Plan.

 

11.1(c)    Termination of the Plan shall mean termination of active
participation by Participants, but shall not mean immediate payment of all
vested Deferral Benefits unless the Plan Sponsor so directs, subject to the
restrictions imposed by and consistent with applicable provisions of Section
409A of the Code. On termination of the Plan, the Board of the Plan Sponsor may
provide for the acceleration of payment of the vested Deferral Benefits of all
affected Participants on such basis as it may direct.

 

11.2         Effect of Employer Merger, Consolidation or Liquidation.
Notwithstanding the foregoing provisions of this ARTICLE XI, the merger or
liquidation of any Employer into any other Employer or the consolidation of two
(2) or more of the Employers shall not cause the Plan to terminate with respect
to the merging, liquidating or consolidating Employers, provided that the Plan
has been adopted or is continued by and has not terminated with respect to the
surviving or continuing Employer.

 

ARTICLE XII

Participation by Additional Employers

 

12.1         Adoption by Additional Employers. Any Affiliate of the Plan Sponsor
may adopt the Plan with the consent of the Board of the Plan Sponsor and
approval by its Board.

 

12.2         Termination Events with Respect to Employers Other Than the Plan
Sponsor.

 

12.2(a)    The Plan shall terminate with respect to any Employer other than the
Plan Sponsor, and such Employer shall automatically cease to be a participating
Employer in the Plan, upon the happening of any of the following events, subject
to the restrictions imposed by and consistent with applicable provisions of
Section 409A of the Code:

 

(i)          The Employer’s ceasing to be an Affiliate.

 

(ii)         Action by the Board or Chief Executive Officer of the Plan Sponsor
terminating an Employer’s participation in the Plan and specifying the date of
such termination. Notice of such termination shall be delivered to the
Administrator and the former participating Employer.

 



28

 

 

12.2(b)    Termination of the Plan with respect to any Employer shall mean
termination of active participation of the Participants employed by such
Employer, but shall not mean immediate payment of all vested Deferral Benefits
with respect to the Employees of such Employer unless the Plan Sponsor so
directs consistent with applicable provisions of Section 409A of the Code. On
termination of the Plan with respect to any Employer, the Administrator may
provide for the acceleration of payment of the vested Deferral Benefits of all
affected Participants of that former participating Employer on such basis as it
may direct.

 

ARTICLE XIII
Miscellaneous

 

13.1         Nonassignability. The interests of each Participant under the Plan
are not subject to claims of the Participant's creditors; and neither the
Participant, nor his Beneficiary, shall have any right to sell, assign, transfer
or otherwise convey the right to receive any payments hereunder or any interest
under the Plan, which payments and interest are expressly declared to be
nonassignable and nontransferable.

 

13.2         Right to Require Information and Reliance Thereon. The Employer and
Administrator shall have the right to require any Participant, Beneficiary or
other person receiving benefit payments to provide it with such information, in
writing, and in such form as it may deem necessary to the administration of the
Plan and may rely thereon in carrying out its duties hereunder. Any payment to
or on behalf of a Participant or Beneficiary in accordance with the provisions
of the Plan in good faith reliance upon any such written information provided by
a Participant or any other person to whom such payment is made shall be in full
satisfaction of all claims by such Participant and his Beneficiary; and any
payment to or on behalf of a Beneficiary in accordance with the provision so the
Plan in good faith reliance upon any such written information provided by such
Beneficiary or any other person to whom such payment is made shall be in full
satisfaction of all claims by such Beneficiary.

 

13.3         Notices and Elections.

 

13.3(a)    Except as provided in subparagraph 13.3(b), all notices required to
be given in writing and all elections, consents, applications and the like
required to be made in writing, under any provision of the Plan, shall be
invalid unless made on such forms as may be provided or approved by the
Administrator and, in the case of a notice, election, consent or application by
a Participant or Beneficiary, unless executed by the Participant or Beneficiary
giving such notice or making such election, consent or application.

 

13.3(b)    Subject to limitations under applicable provisions of the Code or the
Act, the Administrator is authorized in its discretion to accept other means for
receipt of effective notices, elections, consents, applications and/or other
forms or communications by Participants and/or Beneficiaries, including but not
limited to electronic transmissions through interactive on-line transmissions,
e-mail, voice mail, recorded messages on electronic telephone systems, and other
permissible methods, on such basis and for such purposes as it determines from
time to time.

 

13.4         Delegation of Authority. Whenever the Plan Sponsor or any other
Employer is permitted or required to perform any act, such act may be performed
by its President or Chief Executive Officer or other person duly authorized by
its President or Chief Executive Officer or the Board of the Employer.

 

13.5         Service of Process. The Administrator shall be the agent for
service of process on the Plan.

 



29

 

 

13.6         Governing Law. The Plan shall be construed, enforced and
administered in accordance with the laws of the Commonwealth of Virginia, and
any federal law which preempts the same.

 

13.7         Binding Effect. The Plan shall be binding upon and inure to the
benefit of the Employer, its successors and assigns, and the Participant and his
heirs, executors, administrators and legal representatives.

 

13.8         Severability. If any provision of the Plan should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect.

 

13.9         No Effect on Employment Agreement. The Plan shall not be considered
or construed to modify, amend or supersede any employment or other agreement
between the Employer and the Participant heretofore or hereafter entered into
unless so specifically provided.

 

13.10         Gender and Number. In the construction of the Plan, the masculine
shall include the feminine or neuter and the singular shall include the plural
and vice-versa in all cases where such meanings would be appropriate.

 

13.11         Titles and Captions. Titles and captions and headings herein have
been inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

 

13.12         Construction. The Plan and Fund are intended to be construed as a
“plan which is unfunded and is maintained by the employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees,” within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of the Act, as amended, and shall be interpreted and administered
accordingly. Likewise, the Plan is also intended to comply with Section 409A of
the Code and shall be interpreted and administered accordingly.

 

13.13         Nonqualified Deferred Compensation Plan Omnibus Provision.

 

13.13(a)    It is intended that any compensation, benefits or other remuneration
which is provided pursuant to or in connection with the Plan which is considered
to be nonqualified deferred compensation subject to Code Section 409A shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid a plan
failure described in Section 409A(a)(1) of the Code, including without
limitation, deferring payment until the occurrence of a specified payment event
described in Section 409A(a)(2) of the Code and to avoid the unfavorable tax
consequences provided therein for non-compliance, and that, notwithstanding any
other provision thereof or document pertaining to any such compensation, benefit
or other remuneration subject to the provisions of Section 409A of the Code,
each provision of any plan, program or arrangement (including without limitation
the Plan) relating to the provision of such compensation, benefit or other
remuneration to or with respect to the Eligible Employee, shall be so construed
and interpreted.

 

13.13(b)    It is specifically intended that all elections, consents and
modifications thereto under the Plan will comply with the requirements of
Section 409A of the Code (including any transition or grandfather rules
thereunder). The Administrator is authorized to adopt rules or regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply the requirements of Section 409A of the Code (including any transition or
grandfather rules thereunder).

 

13.13(c)    It is also intended that if any compensation, benefits or other
remuneration which is provided pursuant to or in connection with the Plan is
considered to be nonqualified deferred compensation subject to Section 409A of
the Code but for being earned and vested as of December 31, 2004, then no
material modification of the Plan after October 3, 2004 shall apply to such Plan
benefits which are earned and vested as of December 31, 2004 unless such
modification expressly so provides.

 



30

 

 

13.14         Distributions in the Event of Income Inclusion. If any portion of
a Participant’s Deferral Account under the Plan is required to be included in
income by the Participant prior to receipt due to a failure of the Plan to
comply with the requirements of Section 409A of the Code, the Administrator may
determine that such Participant shall receive a distribution from the Plan in an
amount equal to the lesser of (i) the portion of the Deferral Account required
to be included in income as a result of such failure or (ii) the unpaid vested
Deferral Account.

 

August 28, 2007

 

31



